Citation Nr: 1300791	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-46 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

I.  Service Clinical Records

A remand is necessary to confirm whether the Veteran's service clinical records have been obtained.  The Veteran contends he injured his left shoulder and neck during active duty service, on May 5, 1976, in a motor vehicle accident.  He reports that he was transported by ambulance to the Naval Hospital in Camp Pendleton, California, where he was treated for his injuries.  These identified clinical records are not associated with the claims file.  There is also no indication that the RO has attempted to obtain these potentially relevant clinical records.  

In this regard, the Board notes that his service treatment records would normally contain medical records (e.g., physical exams, shot records, outpatient and dental records, usually filed within the health record), but would  not contain clinical records.  Clinical records include inpatient records (hospitalized) that are filed by medical facility, year of treatment, and the patient's social security number.  
On remand, the agency of original jurisdiction (AOJ) must attempt to obtain any applicable clinical records, if available, from the U.S. Naval hospital in Camp Pendleton, dated on May 5, 1976.  




II.  Medical Opinion

Notably, the March 2012 examiner diagnosed the Veteran with posttraumatic arthritis acromioclavicular joint for the claimed left shoulder disability, upon X-ray testing.  However, the examiner provided a negative medical opinion against the possibility that the Veteran's left shoulder was causally related to an in-service motor vehicle accident in May 1976, as alleged by the Veteran.  

However, the opinion is inadequate because it was based upon the lack of medical documentation of treatment for a left shoulder disability during and since service.  The mere absence of treatment records showing documentation of the claimed condition cannot be the sole basis for concluding a claimed condition was not present during service or since or is unrelated to the Veteran's service.  See Buchanan, 451 F.3d at 1331.  Unfortunately, the March 2012 opinion improperly relied upon the absence of medical treatment for a left shoulder disorder both during and following service.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

The opinion also incorrectly stated that the Veteran's personal statements contain no complaints of any left shoulder pain or other symptoms, despite several personal statements to the contrary.  The Veteran, his wife and daughter are competent as laypersons to offer his account of how he injured his left shoulder and a history of left shoulder pain following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Thus, the examiner did not appear to give adequately consider the Veteran's reported history of continuity of left shoulder symptoms during and since service.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

It is also not clear whether his competent statements of left shoulder pain were considered by the examiner in providing negative medical opinions against the possibility of secondary service connection, especially as secondary to the service-connected neck disability, characterized as degenerative cervical spine disease with intervertebral disc syndrome (IVDS) involving the left ulnar nerve.  Id.  See also 38 C.F.R. § 3.310 (a) and (b) (2012).

Therefore, the Board finds a remand is necessary for an addendum medical opinion from the March 2012 VA examiner, on the possibility of both direct and secondary service connection for a left shoulder disability, with consideration of the Veteran's competent lay statements of a continuity of left shoulder symptoms since his claimed in-service left shoulder injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate authorities to attempt to obtain any outstanding clinical records at the U.S. Naval hospital in Camp Pendleton, California, especially for May 5, 1976.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).





2.  After completing the requested development in paragraph #1, then request a supplemental or addendum opinion from the VA physician who provided the March 2012 VA compensation medical examination and opinion report, concerning the Veteran's service-connection claim for a left shoulder disability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

In the event the March 2012 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for an appropriate VA compensation examination, to determine the nature and etiology of the Veteran's left shoulder disability.  In that event, all indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.

In particular, the examiner is requested to provide a supplemental opinion and rationale on the following:

a) Please identify any currently diagnosed left shoulder disability.

b) Assuming there is a confirmed left shoulder disability, the examiner is then asked to provide an opinion as to whether it is at least likely as not (a 50% or higher degree of probability) that it had its clinical onset during active duty service in a motor vehicle accident in May 1976, as alleged by the Veteran; or is any such disability otherwise related to such periods of service, including to any in-service injury or disease?  Why or why not?

c) For any diagnosed left shoulder disability, the examiner should also opine whether it is at least as likely as not (a 50% or higher degree of probability) that any left shoulder disability is caused or aggravated by the Veteran's service-connected cervical spine disability.  If so, what is the baseline level of disability prior to aggravation and what is the permanent, measurable increase in pathology attributable to the service-connected cervical spine disability.

The examiner must consider the Veteran's competent assertions of in-service injury of the left shoulder from an alleged motor vehicle accident in May 1976, and a history of post-service left shoulder pain since that alleged injury.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

4.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


